                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION

                                             )
IN RE:
                                             ) Case No.:   CR619-008, J. Alvarado-Valadez
                                             )
LEAVE OF ABSENCE REQUEST
                                             )
ALEJANDRO V. PASCUAL, IV
                                             )
December 2, 2019 through December 4,
                                             )
2019
                                             )



                                           ORDER

         Upon consideration of the Motion for Leave of Absence filed by the United

 States of America in the above-cited case on behalf of Assistant United States

 Attorney Alejandro V. Pascual, IV for the dates of December 2, 2019 through December

 4, 2019 for military duty with the Georgia Army National Guard; same is hereby

 GRANTED.

         This WKGD\RI2FWREHU, 2019.




                                           &+5,67
                                           &+5,6723+(5/5$<
                                               6 23
                                                 2 +(
                                                   + 5/5$<
                                           UNITED STATES 0$*,675$7(-8'*(
                                           SOUTHERN DISTRICT OF GEORGIA
